          Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 1 of 9


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JARED DROZE, and                               )
MATTHEW REYNA,                                 )
                                               )
              Plaintiffs,                      )
                                               )      Case No. CIV-19-175-D
ALLIANCE HEALTH SOUTHWEST                      )
OKLAHOMA, LLC; MANGUM CITY                     )
HOSPITAL AUTHORITY d/b/a MANGUM                )
REGIONAL MEDICAL CENTER; and                   )
QUARTZ MTN INVESTMENT, LLC,                    )
                   Defendants.                 )

                JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference:         Thursday, September 5, 2019 at 11:00 a.m. before Honorable
                            Judge Timothy D. DeGiusti

Appearing for Plaintiff:          Amber L. Hurst, OBA # 21231
                                  Hammons, Hurst & Associates
                                  325 Dean A. McGee Avenue
                                  Oklahoma City, Oklahoma 73102
                                  Telephone: (405) 235-6100
                                  Facsimile: (405) 235-6111
                                  Email: amber@hammonslaw.com

Appearing for Defendants:         Rodney C. Ramsey, OBA #10450
                                  Ramsey and Gray, P.C.
                                  101 N. Robinson Avenue, Suite 725
                                  Oklahoma City, OK 73102
                                  (405) 239-2393
                                  rramsey@ramseygraypc.com
                                  Attorney for Defendant Mangum
                                  Regional Medical Center

                                  Adam W. Childers, OBA #18673
                                  Mary P. Snyder, OBA #31427
                                  CROWE & DUNLEVY
                                  A Professional Corporation
                                  Braniff Building
                                  324 N. Robinson Ave., Suite 100
                                  Oklahoma City, OK 73102-8273
                                  (405) 235-7700
                                  (405) 239-6651 (Facsimile)
                                           1
          Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 2 of 9


                                 adam.childers@crowedunlevy.com
                                 mary.snyder@crowedunlevy.com
                                 Attorneys for Defendants Alliance Health
                                 Southwest Oklahoma, LLC and Quartz
                                 Mountain Investments, LLC

                    Jury Trial Demanded ■ - Non-Jury Trial □

1.   BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language
     the facts and positions of the parties to inform the judge of the general nature of the
     case.

     A.     Plaintiff: Plaintiffs’ actions are for breach of contract; failure to pay
            minimum wages in violation of the Fair Labor Standards Act, 29      U.S.C.
            §§ 203, et seq; and failure to pay wages including severance wages, agreed
            upon wages, and minimum wages, in violation of Oklahoma’s Protection of
            Labor Act, 40 Okla. St. §§ 161.5, et seq.

     B.     Defendants Alliance Health Southwest Oklahoma LLC (“Alliance
            Health”) and Quartz Mountain Investments LLC (“Quartz Mountain”):
            Defendants deny that they were the employer of Droze or Reyna. Instead,
            all parties understood from the beginning of Droze and Reyna’s employment
            that they were being hired by to work for the Defendant Mangum Regional
            Medical Center (“the Hospital”). The Hospital confirmed this by paying
            them as part of regular payroll until the Hospital terminated Alliance Health’s
            services, at which time the Hospital first claimed that Droze and Reyna did
            not work for it. Defendants have counterclaimed against the Hospital for
            indemnity based on damages associated with the Hospital’s refusal to pay
            Droze and Reyna.
     C.     Defendant Mangum City Hospital Authority: Mangum City Hospital
            Authority (“Mangum”) denies that it is an employer or ever was an employer
            of either of the Defendants herein. Mangum further denies that it ever
            terminated the employment of either of the Plaintiffs. Mangum contends that
            pursuant to a management agreement that it entered into with the Co-
            Defendant Alliance Health Southwest Oklahoma, LLC (“Alliance”) that both
            of the Plaintiffs herein were an employee of that entity and/or Quartz
            Mountain Investments, LLC. Mangum seeks indemnification against both
            Co-Defendants.
2.   JURISDICTION. The Court has jurisdiction over the federal claims under
     28 U.S.C. § 1331 and supplemental jurisdiction over the state law claims pursuant
     to 28 U.S.C. § 1367.



                                            2
          Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 3 of 9


3.   STIPULATED FACTS. List stipulations as to all facts that are not disputed,
     including jurisdictional facts.

     1.     This Court has jurisdiction over the parties and subject matter.
     2.     Venue is proper in this district.
     3.     All parties have been correctly designated.
     4.     There are no questions as to misjoinder and non-joinder of parties.

4.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
     SOUGHT.

     A.     Plaintiff:

     1.     Plaintiffs Droze and Reyna began employment with Defendants around
            August 6, 2018 and August 13, 2018, respectively. Plaintiff plaintiffs
            worked under the title of Associate Hospital Administrator.

     2.     Both Plaintiffs entered into written contracts which provided in relevant
            part:
                  A. Para. 16, providing that the Plaintiffs could only be terminated by
                  a majority vote of the entire board of Defendant Alliance;

                   B. Para. 16, providing that upon termination, the terminated Plaintiff
                   would continue to receive their “monthly base salary for the month
                   in which his duties were terminated and for 3 consecutive months
                   thereafter as an agreed upon severance payment”.

                   C. Para. 18: In the event the “Hospital is merged, sold, or closed, the
                   [Plaintiffs] may . . . terminate [the] agreement or be retained as
                   administrator of the Hospital, or any successor corporation to or
                   holding company of the Hospital. If the [Plaintiff] elects to terminate
                   his employment at such time, he shall be entitled to the same
                   severance arrangement as would be applicable under Paragraph 16 if
                   the Hospital had terminated employment at such time”.

     3.     Both Plaintiffs were involuntarily terminated around December 11, 2019.
            The stated reason for the termination was that the “contract with Alliance
            Health had been cancelled”.

     4.     During approximately the last two weeks of the Plaintiffs’ employment,
            each Plaintiff worked approximately forty (40) hours each week, but were
            not paid at all for any of the hours they worked.

     5.     Defendants did not pay Plaintiffs for any hours they worked during the last
            two weeks of their employment. These unpaid wages include minimum

                                           3
      Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 4 of 9


         wages and the full wages agreed upon as set out in the employment
         contracts.

6.       The Defendants’ practice was to pay terminated employees the cash value
         of the paid time off (PTO) they accrued, but had not used, during their
         employment.

7.       Plaintiffs each earned approximately forty (40) hours of paid time off, but
         Defendants have refused to pay the cash value of this PTO.

8.       The Defendants breached Plaintiffs’ employment contract including, but
         not limited to, by refusing to allow Plaintiffs the option of being retained as
         an administrator of the hospital.

9.       Defendants breached Plaintiffs’ employment contracts including, but not
         limited to, by refusing to pay the severance to which they are owed.

10.      As a direct result of the Defendants’ conduct, the Plaintiffs have suffered
         (and continue to suffer) wage loss, including back, present and front pay,
         along with the value of benefits associated with such wages.

B.       Defendants Alliance Health Southwest Oklahoma and Quartz Mountain
         Investments LLC:

      1. The Plaintiffs were employed solely by the Hospital.

      2. The Hospital and Alliance Health entered into a Management Agreement
         dated July 25, 2017. Under the terms of the Management Agreement, the
         Hospital engaged Alliance Health to manage the Hospital that the City of
         Mangum owned and operated.

      3. Under the terms of the Management Agreement, the Hospital was required
         to employ or lease all non-executive personnel, while Alliance Health was
         required to employ or lease all executive personnel. The only position that
         was described as “executive” pursuant to the Management Agreement was
         the position of chief executive officer.

      4. The job of Associate Hospital Administrator is not an executive position
         within a hospital. Therefore, the terms of the Management Agreement
         relating to non-executive personnel controlled in regard to the employment
         of Plaintiffs Droze and Reyna.

      5. The Hospital’s course of conduct before and after Plaintiffs Droze and Reyna
         were hired shows that the Hospital viewed them as its employees until the
         Hospital terminated the contract with Alliance Health.

                                        4
Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 5 of 9




6. The Management Agreement contained an indemnification clause under
   which the Hospital was required to indemnify and hold Alliance Health
   harmless from and against any and all liability, including attorneys’ fees,
   which may arise out of any negligent or intentional acts or omissions of the
   Hospital or any officer or employee of the Hospital.

7. The Management Agreement further made clear that Alliance Health would
   not, by entering into the Management Agreement, become liable for the debts
   and obligations of the Hospital.

8. The Hospital was the only entity that had authority to authorize payment to
   Droze and Reyna and had repeatedly done so since their date of hire.

9. On December 11, 2018, the Hospital informed Alliance Health that it was
   terminating the Management Agreement. Thereafter, the Hospital refused to
   authorize additional payroll payments to Droze and Reyna, who, until then,
   had all payments authorized and checks signed by the Hospital. The Hospital
   also refused to honor other terms of the Employment Agreements entered
   into between the Hospital and Droze and Reyna, respectively.

10. Pursuant to Section 15(C) of the Management Agreement, the
    indemnification provisions survived the termination of the Agreement.

11. The Hospital’s failure to pay Droze and Reyna any and all wages due
    constitutes a negligent or intentional act or omission for and has caused
    damage to Alliance Health in an amount according to proof.

12. Because Alliance Health is in no way responsible for the harm alleged by
    Plaintiffs, the Hospital is therefore also liable for equitable indemnity to
    Alliance Health for any and all damages caused to Alliance Health by the
    Hospital’s failure to pay Plaintiffs Droze and Reyna any and all wages due.

13. Quartz Mountain entered into a relationship with the Hospital in or around
    July 2017 under which Quartz Mountain allowed the Hospital to use an
    existing bank account that it had open for purposes of the Hospital’s payroll.

14. From the time the Hospital began using the account, Quartz Mountain did
    not have control of the account. Only the City of Mangum had access to the
    funds placed in the Quartz Mountain account. All checks were signed by
    City employees or the Hospital’s long-time HR person, Kaye Hamilton.

15. Quartz Mountain’s only involvement with Plaintiffs was to allow the
    Hospital to use its account for payroll purposes. Quartz Mountain had no
    involvement directly with Plaintiffs, had no control over the Plaintiffs’
                                   5
          Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 6 of 9


              employment relationship, and had no control over the funds used to pay
              Plaintiffs. As such, Quartz Mountain was in no way responsible for any harm
              caused to Plaintiffs.

          16. Because Quartz Mountain is in no way responsible for the harm alleged by
              Plaintiffs, and its involvement in the matter is due solely to its having allowed
              the Hospital to use its account for purposes of Hospital payroll, the Hospital
              is therefore liable for indemnity to Quartz Mountain for any and all damages
              caused to Quartz Mountain by the Hospital’s failure to pay Plaintiffs Droze
              and Reyna any and all wages due.

     C.       Defendant Mangum Regional Medical Center:
          1. Mangum denies that it was the employer of either of the Plaintiffs herein.

          2. Mangum denies that it terminated Plaintiffs’ employment.

          3. Mangum, on or about July 25, 2017, entered into a Management Service
             Agreement with Alliance, whereby Alliance was to manage the hospital.

          4. The Management Agreement provided that Alliance would, in its sole
             discretion, and at its sole expense, select executive personnel and would be
             exclusively responsible for their compensation, control the terms and
             conditions of their engagement or employment, and be the direct employees,
             agents, or independent contractors of Alliance and the employees of
             Mangum.

          5. That the agreement, by its definitional terms, would include the Plaintiffs
             herein.

          6. That the agreement further provides that the management company shall
             defend, indemnify, and hold Mangum herein harmless with respect to the
             claim asserted by the Plaintiffs herein.

          7. Defendant Mangum           seeks       indemnification   against   both   of   the
             Co-Defendants.

5.   APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.

     Do any of the claims or defenses draw into question the constitutionality of a federal
     or state statute where notice is required under 28 U.S.C. § 2403 or Fed. R. Civ. P.
     5.1?
                    □ Yes        ■ No

6.   MOTIONS PENDING AND/OR ANTICIPATED (include date of filing, relief
     requested, and date responsive brief to be filed).
                                                6
          Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 7 of 9



     Plaintiff: Plaintiff anticipates filing a protective order and a motion for partial
     summary judgment, if warranted by the facts.

     Defendants: Mangum anticipates filing motions for summary judgment, or for
     partial summary judgment, in this matter.
7.   COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures required by
     Fed. R. Civ. P. 26(a)(1) been made? □ Yes          ■ No
     If “no,” by what date will they be made? September 18, 2019

8.   PLAN FOR DISCOVERY.

     A.     The discovery planning conference (Fed. R. Civ. P. 26(f)) was held on
            August 29, 2019.

     B.     The parties anticipate that discovery should be completed within nine
            months.

     C.     In the event ADR is ordered or agreed to, what is the minimum amount of
            time necessary to complete necessary discovery prior to the ADR session?
            Eight months

     D.     Have the parties discussed issues relating to disclosure or discovery of
            electronically stored information, including the form or forms in which it
            should be produced, pursuant to Fed. R. Civ. P. 26(f)(3)(c)?

            ■ Yes        □ No

            The parties agree that ESI should be preserved in its native format, but need
            not be produced in its native format unless the opposing party so requests.
            All such requests shall be governed by the Federal Rules of Civil Procedure,
            as well as any applicable Court rules, practice standard, or orders. Unless
            production in native format is requested, the parties will exchange ESI in
            PDF or Tiff format, whichever is specified. The parties agree that a party
            does not waive their right to seek in native format documents previously
            produced in another format and that prior production in one format shall not
            be a basis to object to a request that information be produced in native
            format.

     E.     Have the parties discussed issues relating to claims of privilege or of
            protection as trial-preparation material pursuant to Fed. R. Civ. P.
            26(f)(3)(D)?

            ■ Yes        □ No



                                          7
           Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 8 of 9


             To the extent the parties have made any agreements pursuant to Fed. R. Civ.
             P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a procedure to assert
             claims of privilege/protection after production and are requesting that the
             court include such agreement in an order, please set forth the agreement in
             detail below and submit a proposed order adopting the same.

      F.     Identify any other discovery issues which should be addressed at the
             scheduling conference, including any subjects of discovery, limitations on
             discovery, protective orders needed, or other elements (Fed. R. Civ. P. 26(f))
             which should be included in a particularized discovery plan.

9.    ESTIMATED TRIAL TIME: 5 days

10.   BIFURCATION REQUESTED:                    □ Yes         ■ No

11.   POSSIBILITY OF SETTLEMENT:                □ Good        ■ Fair        □ Poor

12.   SETTLEMENT AND ADR PROCEDURES:

      A.     Compliance with LCvR 16.1(a)(1) - ADR discussion: ■ Yes □ No

      B.     The parties request that this case be referred to the following ADR process:

             ■ Court-Ordered Mediation subject to LCvR 16.3
             □ Judicial Settlement Conference
             □ Other _____________________________________________________
             □ None - the parties do not request ADR at this time.

13.   Parties consent to trial by Magistrate Judge? □ Yes     ■ No

14.   Type of Scheduling Order Requested. ■ Standard - □ Specialized (If a specialized
      scheduling order is requested, counsel should include a statement of reasons and
      proposal.

      RESPECTFULLY SUBMITTED THIS 3rd DAY OF SEPTEMBER, 2019.

                                         s/ Amber L. Hurst
                                         Mark Hammons, OBA #3784
                                         Amber L. Hurst, OBA # 21231
                                         Hammons, Gowens, Hurst & Associates
                                         325 Dean A. McGee Avenue
                                         Oklahoma City, Oklahoma 73102
                                         Telephone: (405) 235-6100
                                         Facsimile: (405) 235-6111
                                         Email: amber@hammonslaw.com
                                         Attorneys for Plaintiff
                                            8
Case 5:19-cv-00175-D Document 30 Filed 09/03/19 Page 9 of 9




                          s/Rodney C. Ramsey
                          Rodney C. Ramsey, OBA #10450
                          Ramsey and Gray, P.C.
                          101 N. Robinson Avenue, Suite 725
                          Oklahoma City, OK 73102
                          (405) 239-2393
                          rramsey@ramseygraypc.com
                          Attorney for Defendant Mangum
                          Regional Medical Center



                          s/Mary P. Snyder
                          Adam W. Childers, OBA #18673
                          Mary P. Snyder, OBA #31427
                          CROWE & DUNLEVY
                          A Professional Corporation
                          Braniff Building
                          324 N. Robinson Ave., Suite 100
                          Oklahoma City, OK 73102-8273
                          (405) 235-7700
                          (405) 239-6651 (Facsimile)
                          adam.childers@crowedunlevy.com
                          mary.snyder@crowedunlevy.com
                          Attorneys for Defendants Alliance Health
                          Southwest Oklahoma, LLC and Quartz
                          Mountain Investments, LLC




                            9
